         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ALBERTO MARTINEZ,                               §
     Plaintiff                                  §
                                                §
v.                                              §      CIVIL ACTION NO.: 1:20-cv-01175-LY
                                                §
                                                §
                                                §
UNIVERSITY OF TEXAS AT AUSTIN,                  §
     Defendant.                                 §


     PLAINTIFF’S RESPONSE OPPOSING DEFENDANT’S MOTION TO DISMISS


TO THE HONORABLE UNITED STATES DISTRICT JUDGE LEE YEAKEL:

       NOW COMES, Plaintiff, Alberto Martinez, by and through his attorney of record, and

files this Response opposing Defendant’s Motion to Dismiss. In support thereof, Plaintiff would

respectfully show the Court the following:

                                      INTRODUCTION

       Plaintiff Alberto Martinez filed suit against his employer, The University of Texas at

Austin (“UT”), for retaliation after his supervisor engaged in a pattern of conduct aimed to

dissuade Dr. Martinez, and any other reasonable, similarly situated employee, from further

pursuing his study on inequities amongst faculty in UT’s History Department. Dr. Martinez’s

initial notification to his supervisor, the History Department Chair, of “discrimination” and

“marginalization” of Hispanic employees in their Department was generally well received and

incited the formation of an Equity Committee under Dr. Martinez’s leadership to address those

issues. However, Dr. Martinez’s preliminary conclusions were later met with significant hostility

and opposition.


                                              [1]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 2 of 16




       More than mere petty or minor grievances as UT suggests in its Motion to Dismiss, Dr.

Martinez’s supervisor carried out actions to restrict Dr. Martinez’s work and leadership within

the Equity Committee and further denigrate Dr. Martinez’s professional reputation by spreading

gossip throughout the Department by filing two demonstrably false discrimination complaints

against him. UT insists Dr. Martinez’s supervisor was legally obligated to file the complaints

against him, yet that supervisor’s pattern of false allegations indicates that a more malicious,

retaliatory motive was at play. UT argues that the six-month gap between Dr. Martinez’s notice

of discrimination and the filing of false complaints is insufficient to establish causation via

temporal proximity. However, UT’s argument in this regard ignores the additional facts and

evidence supporting Dr. Martinez’s retaliation claim, which includes explicit statements made by

the supervisor indicating her desire to prevent Dr. Martinez from further engaging in a protected

activity. Dr. Martinez’s First Amended Complaint cites to far more than simply the six-month

timeframe to conclude he suffered discrimination and retaliation by his employer.1 For these and

other reasons discussed below, UT’s Motion to Dismiss should be denied.

                                   STANDARD OF REVIEW

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is appropriate only if

the plaintiff has not provided fair notice of its claims and factual allegations that – when accepted

as true – are plausible and rise above mere speculation.2 Such a motion tests the legal sufficiency

of the complaint, which requires “a short and plain statement of the claim showing that the




1
  Plaintiff does not address the national origin pay discrimination claim referenced in UT’s
Motion because he intends to voluntarily dismiss that claim and will seek leave to amend his
complaint accordingly.
2
  See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-
56 (2007).

                                                [2]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 3 of 16




pleader is entitled to relief.”3 A complaint does not require detailed factual allegations; it simply

must plead “enough facts to state a claim to relief that is plausible on its face.”4

       Although detailed factual allegations are not required, a complaint may be dismissed

when (1) it does not show a right to relief beyond mere speculation or (2) it sets forth a claim for

relief from which no more than a mere possibility of misconduct can be inferred.5 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”6 When there are

nonconclusory factual allegations, the court must assume that they are true and then determine

whether they plausibly give rise to an entitlement to relief. 7 The court must indulge all

reasonable inferences in favor of the plaintiff.8 If the factual allegations are plausible, the court

must assume all plausible facts in the complaint are true and cannot decide disputed fact issues.9

       Motions to dismiss under Rule 12(b)(6) are traditionally viewed with disfavor by the

courts.10 Indeed, “[a] well-pleaded complaint may proceed even if it appears ‘that a recovery is



3
  Fed. R. Civ. P. 8(a).
4
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
5
  See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). See also Official Cmte. Of the Unsecured Creditors of Color Tile, Inc. v. Coopers &
Lybrand, L.L.P., 322 F.3d 147, 158 (2d Cir. 2003) (internal citations omitted) (“A court’s task in
ruling on a Rule 12(b)(6) motion is merely to assess the legal feasibility of the complaint, not to
assay the weight of the evidence which might be offered in support thereof.”).
6
  Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)).
7
  See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“When there are well-pleaded factual
allegations, a court should assume their veracity and then determine whether they plausibly give
rise to an entitlement to relief[]”).
8
  See, e.g., Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
9
  See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555-56 (2007).
10
   See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000); Turner v.
Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire & Cas. Co.,
563 F.3d 141, 147 (5th Cir. 2009)) (“[A] motion to dismiss under 12(b)(6) ‘is viewed with
disfavor and is rarely granted[]’”).

                                                 [3]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 4 of 16




very remote and unlikely[,]”11 and “[a] complaint must not be dismissed ‘unless it appears

beyond doubt that the plaintiff can prove no set of facts in support his claim which would entitle

him to relief.’”12 “[I]f a complaint is vulnerable to [a] 12(b)(6) dismissal, a district court must

permit a curative amendment, unless an amendment would be inequitable or futile. That rule

applies ‘even if the plaintiff does not seek leave to amend.”13 Appellate courts review a district

court’s dismissal of claims under Rule 12(b)(6) de novo.14

                                        BACKGROUND

       Dr. Martinez is a full professor in UT’s Department of History and has taught UT

students for the last 15 years. Martinez consistently received excellent evaluations and had no

disciplinary record at UT prior to 2019, after Martinez first voiced concerns about inequities in

Department governance and faculty salaries.15 On April 19 and May 2, 2018, Dr. Martinez

notified his supervisor (the History Department Chair), Jacqueline Jones, that there was

“discrimination” and “marginalization” of Hispanic employees within UT’s History Department.

In response, Dr. Martinez was appointed to serve as Chair of a new Committee on Equity,

reviewing governance, salaries, and promotions in the Department. Said Committee would

analyze 15 years of data and disseminate draft reports summarizing the Committee’s findings

and recommendations.




11
   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
12
   Yusuf v. Vassar Coll., 35 F.3d 709, 713 (2d Cir. 1994) (citing Conley v. Gibson, 344 U.S. 41,
45-46 (1957)).
13
   Travelers Indem. Co. v. Dammann & Co., 594 F.3d 238, 256 n.14 (3d Cir. 2010) (internal
citations omitted).
14
   See, e.g., Causey v. Swell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); Doe on
behalf of Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211, 215 (5th Cir. 1998).
15
   See Plaintiff’s First Amended Complaint at ¶ 23, ECF 4.

                                               [4]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 5 of 16




       Dr. Martinez first sent the Committee’s draft report, titled “Report: Equity in Salaries and

Raises,” on October 15, 2018.16 This draft was designed “to discuss ‘compression,’ that is,

inequities in salaries, and to make proposals for how to improve the Guidelines of the Salary

Committee.”17 An ultimate conclusion from this report noted that “[i]nequities presently exist in

faculty salaries.”18 While most of the report’s recipients agreed with this broad, underlying

conclusion, some faculty, including the Department Chair Jacqueline Jones, reacted rather

defensively and took issue with certain charts and tables in the report’s appendices that analyzed

yearly salary alongside the number of yearly publications issued by individual faculty

members.19

       Several days after disseminating the draft report, Department Chair Jones attended a

meeting of the Department’s Executive Committee and voiced her intent to disband the Equity

Committee. 20 After Jones’s attempt to disband the Committee failed, she instead created

subcommittees of the Equity Committee, personally appointed the chairs for those

subcommittees, and effectively removed and reallocated many of Dr. Martinez’s Committee

responsibilities to the new subcommittee chairs.21 By so doing, Jones ceased communicating




16
   Am. Complaint (ECF 4), ¶ 30. See also Ex. 4 to Am. Complaint, ECF 4-1, 29.
17
   ECF 4-1, 29.
18
   Id.
19
   See, e.g., ECF 4-1, 118-120 (Hardwick: “The report is offensive[.] . . . I am happy to send you
my cv (although this also is easily available on my faculty page) and a time sheet so you can see
I’m not underproducing and overcompensated for service.”); ECF 4-1, 129-131 (Jones: “[T]his
section seems to denigrate the industrial-strength administrative work that some of our
colleagues do. And this section suggests that this kind of work is a boondoggle. Not true!”).
Compare to ECF 4-1, 99 (Garrard: “I so appreciate the hard work and startling evidence you
came up with in the report. It offers quite a remarkable snapshot of our department…and not a
particularly pretty one, at that. . . . [I]t definitely shines light in a lot of dark corners.”).
20
   ECF 4, ¶ 38; ECF 4-1, 133-135.
21
   ECF 4, ¶¶ 42, 45-58.

                                               [5]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 6 of 16




directly with Martinez, although he was still technically Chair, and largely failed to include him

in the ongoing work that originally was his protected activity.22

       In late February 2019, Jones held a meeting with Dr. Martinez reprimanding him for

statements that he never made, as she somehow conflated Martinez’s description of one person

feeling “disenfranchised,” with accusing another person of being “racist.”23 Jones then warned

Martinez that members of the Department faculty were considering reporting him to Human

Resources. 24 Jones sent Martinez an email purporting to summarize their conversation

approximately one month later, writing that “[d]isparaging colleagues in emails to the committee

list-serv is divisive and inappropriate, especially when at least some of the claims are misleading

or false.”25 Initially unbeknownst to Martinez, Jones also submitted multiple accusations against

Martinez to UT’s Office for Equity and Inclusion (“OIE”).26 The sham investigations that

followed spanned many months all while malicious gossip amongst Jones and other faculty in

the Department concerning Martinez continued to spread.27

       Jones first accused Martinez of having an inappropriate relationship with a graduate

student. In her complaint to OIE, Jones wrote, “[REDACTED] told me that [REDACTED] had

informed [REDACTED] that a current faculty member of the department had engaged in

inappropriate conduct with graduate students in the past, and was dating a graduate student now.

[REDACTED] said [REDACTED] were concerned about the well-being of the graduate




22
   Id.
23
   ECF 4, ¶ 59. Compare to ECF 4-1, 156 (“I saw that [she] therefore felt exasperated and
disenfranchised.”).
24
   ECF 4, ¶ 59.
25
   ECF 4, ¶ 61; ECF 4-1, 166.
26
   ECF 4, ¶¶ 63-73.
27
   Id.

                                               [6]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 7 of 16




student(s).”28 Jones categorized this as “Sexual Misconduct.” Importantly, Martinez was not

informed of the complaint until months later when OIE vaguely informed him that a formal

investigation would not commence at that time.29 UT’s Motion to Dismiss mistakenly claims

Jones had an obligation to file this complaint. However, the university rules, and state law on

which the school rules are based, only require that reports be made concerning sexual

harassment, sexual assault, dating violence, and stalking. 30 Jones’s complaint alleged a

consensual relationship (“dating”) existed between Martinez and a graduate student that he did

not supervise or teach. Even if such false allegations were true, they would not fall under the

categories of sexual harassment, sexual assault, dating violence, or stalking. 31 And UT’s

investigators could not have been much too concerned with the merit of the complaint given that

they: (1) never initiated a formal investigation; and (2) waited approximately four months before

contacting Martinez to ask him about it.32

       In March 2019, Jones filed her second complaint against Martinez, this time accusing

Martinez of religious discrimination.33 Jones alleged that a graduate student (perhaps the same




28
   ECF 4-1, 142.
29
   In fact, Martinez did not receive definitive confirmation that Jones filed this third-party
complaint until receiving a copy of UT’s response to his EEOC charge. Prior to this, Martinez
was merely informed of “an anonymous concern[.]” See ECF 4-1, 177 & 180.
30
   See Tex. Educ. Code § 51.255. Importantly, this rule was not in effect until 2020 while Jones’s
complaint against Martinez was filed in 2019.
31
   Indeed, such an alleged relationship does not even constitute a violation of the university’s
consensual relationships policy.
32
   ECF 4-1, 177. Compare to ECF 9, 12 (“Martinez’s own account of his relationship with Mary
shows why the matter needed to be investigated.”).
33
   ECF 4-1, 186 (“The alleged statement was provided by an anonymous third party[,] . . . who
claims you have charged openly that Professor Jacqueline Jones shows favoritism towards
Jewish colleagues, and appoints them to positions of administrative influence in the Department
of History.”).

                                               [7]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 8 of 16




one identified in the first complaint?)34 told her that Martinez made anti-Semitic comments

relating to Jones’s appointment of certain faculty to positions with administrative influence and

power. Jones complained that, as a result, Martinez “caused tension and discourse within the

Department of History between Jewish and Non-Jewish faculty in that many believe [Jones]

considers race and/or religion in her administrator leadership appointment decisions.”35 Jones

further alleged that Martinez told a student Jones was “Head of the Jewish Kabbalah.”36 No one,

including the graduate student, corroborated Jones’s account, and Martinez was ultimately

exonerated several months after first being questioned on the complaint.37

       As detailed in Martinez’s First Amended Complaint, Jones’s conduct thwarted

Martinez’s work to complete and finalize the report on Department salaries.38 While Martinez

remains employed at UT and was not found to have violated University discrimination policies,

his professional reputation remains tarnished as a result of the malicious gossip and rumors

derived from Jones’s allegations and OIE’s investigations.39




34
   See ECF 4, ¶ 73 (Jones’s meeting with the graduate student she believed to be dating Martinez
took place on the same day Jones filed the religious discrimination complaint). See also ECF 4-1,
188.
35
   ECF 4-1, 190.
36
   ECF 4-1, 191.
37
   See Ex. 45 of Am. Complaint, ECF 4-1, 188-193; Id. at 193 (“The facts do not support a
finding that Respondent exhibited behavior or conduct directed towards Complainant or Jewish
individuals that subjects them to treatment or adversely affects their employment or education
because of race or religion.”).
38
   ECF 4, ¶ 77.
39
   ECF 4, ¶¶ 90-94. See, e.g., id. at ¶ 92 (following Martinez’s nomination for UT’s Civitatis
Award for outstanding service, the Vice Provost for Diversity recounted receiving multiple
emails and phone calls “with awful allegations about Martinez.”).

                                              [8]
            Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 9 of 16




                                ARGUMENT & AUTHORITIES

     I.   Martinez Plausibly Pleaded Title VII Retaliation in His First Amended Complaint.

          UT’s Motion to Dismiss should be denied because UT (1) ignores the facts and context

surrounding Martinez’s protected activities and the adverse actions taken by his supervisor,

which, taken together, demonstrate a causal connection between the two; (2) argues that the

absence of adverse findings against Martinez somehow negates or vitiates any material, adverse

harms suffered by Martinez throughout the course of the investigations and thereafter; and (3)

mistakenly identifies Martinez’s initial email correspondence identifying inequities within UT’s

History Department to preemptively start the 300-day EEOC limitations period.40 As can be

plainly read in Martinez’s First Amended Complaint, various comments and actions taken by

Martinez’s supervisor lead to the reasonable conclusion that his supervisor’s conduct was

retaliatory.41 After taking great issue with Martinez’s draft report on salaries, his supervisor

made explicit her intent to disband further work on the issue. Thereafter, and once other faculty

intervened and prevented the disbandment of the Equity Committee, Martinez’s supervisor

created various subcommittees, personally appointed leaders of those subcommittees, instead of

Martinez, and excluded Martinez from performing much of the protected work he originally was

tasked to undertake. Lastly, Martinez realized he was the target of retaliation in March of 2019

40
   UT’s Motion to Dismiss includes various falsehoods that warrant brief mention here, such as
that Jones awarded a raise to Martinez after his public statement of discrimination; when in fact,
she recommended a raise for him on November 30, 2017; long before his protected statements of
April 18, 2018, May 2, 2018, and October 15 2018. See ECF 4-1, 25 & 48. (Exhibit 2; Exhibit 4
of Am. Complaint), Likewise, UT’s Motion states that, after Martinez reported discrimination,
“In response, Jones: (1) “asked for a robust discussion” on the subject.” ECF 9, 3. This too is
false; Jones wrote that previously, in an email of April 13, 2018 (via her assistant, Arturo Flores).
Martinez’s statements of discrimination happened later, on April 18 and May 2, 2018.
41
   Regardless, the Fifth Circuit “previously acknowledged that ‘temporal proximity between
protected activity and alleged retaliation is sometimes enough to establish causation at the prima
facie stage.’” Musser v. Paul Quinn Coll., 944 F.3d 557, 564 (5th Cir. 2019) (emphasis added)
(internal citations omitted).

                                                [9]
           Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 10 of 16




and filed his charge with the EEOC in September 2019, making all claims and matters at issue in

his complaint timely. Therefore, Martinez respectfully requests the Court deny UT’s Motion to

Dismiss.

             A. Martinez’s Complaint Does Not Exclusively Rely on the Six-Month Gap to
                Establish Causation Via Temporal Proximity.

          The relatively short timeframe in which Jones filed complaints against Martinez, when

considered alongside other statements made by Jones expressing a desire to deter Martinez from

further engaging in a protected activity, is more than sufficient to plausibly allege a causal

connection between the protected activity and the adverse acts he suffered. In his First Amended

Complaint, Martinez details the various actions taken and statements made by his supervisor

following his dissemination of a draft report on salaries that establish the requisite causation.

Specifically, several days after receiving the draft report, Martinez’s supervisor explicitly stated

her intent to disband the Equity Committee. Such disbandment would clearly serve to halt

Martinez’s efforts to address discrimination in UT’s History Department. 42 Thereafter,

Martinez’s supervisor formed subcommittees within the Equity Committee, she personally

appointed allies to lead those subcommittees, removed many of Martinez’s responsibilities

originally assigned to him as Chair of the Equity Committee, and filed two false complaints

against him ironically accusing him of discrimination. The various actions undertaken by

Martinez’s supervisor in this regard give rise to the plausible conclusion that they were

retaliatory in nature.

          UT’s argument narrowly focuses on the six-month time period between when Martinez

first wrote about discrimination and his supervisor’s filings of various complaints against him to

argue Martinez cannot plausibly establish causation via temporal proximity alone. However,

42
     See ECF 4, ¶ ¶ 4 & 7.

                                               [ 10 ]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 11 of 16




Martinez never sought to establish causation by mere temporal proximity. While this six-month

timeframe may not be “close enough, without other evidence of retaliation, to establish the

‘causal connection’ element of a prima facie case of retaliation[,]” Martinez’s Complaint outlines

“other evidence of retaliation” supporting this conclusion that is more than sufficient to evade

dismissal under Rule 12(b)(6). 43 Specifically, after distributing his draft report on salaries,

Martinez alleges that his supervisor: (1) voiced her intent to disband the Equity Committee

altogether; (2) subsequently limited, ignored, and/or excluded Martinez’s work within the Equity

Committee; (3) falsely accused Martinez of writing “denigrating” comments about female

coworkers; and (4) filed two patently false discrimination complaints against him all while

circulating malicious allegations about him to tarnish his professional reputation. All of the acts

taken by Martinez’s supervisor following his draft report on salaries lead to the reasonable

conclusion that the supervisor was retaliating against him for engaging in a protected activity. In

UT’s own investigation, witnesses confirmed that Jones deterred Martinez’s committee from

effecting change.

       The Fifth Circuit distinguished complaints relying exclusively on temporal proximity to

establish causation from those providing additional evidence justifying such conclusion in

outlining its prior decision in Shirley v. Chrysler First, Inc.44 As the Court noted in Strong v.

Univ. Health Care Sys., L.L.C., “[t]he plaintiff in Shirley proved causation not by relying solely

on temporal proximity, but by showing that she had no disciplinary history during her nine years

of employment and quickly was fired for incidents for which no evidence existed. And

importantly, her boss made disparaging comments about her EEOC complaint and ‘harassed



43
  Lyons v. Katy Indep. Sch. Dist., 964 F.3d 298, 305 (5th Cir. 2020) (internal citations omitted).
44
  See Strong v. Univ. Health Care Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007) (distinguishing
Shirley v. Chrysler First, Inc., 970 F.2d 39 (5th Cir. 1992)).

                                              [ 11 ]
          Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 12 of 16




[her] to death about it’ before firing her.”45 Martinez’s Complaint contains similar allegations to

those described by the Fifth Circuit above. Prior to Martinez’s work in the Equity Committee,

Martinez had no disciplinary history, was employed by UT for more than 10 years, and was

harassed by his supervisor in various ways as he sought to complete his work on the

Committee’s report on salaries. The facts as pleaded in Martinez’s Complaint give rise to the

reasonable conclusion that the adverse actions Martinez faced were the result of unlawful

retaliation.

               B. The Adverse Actions Taken By Martinez’s Supervisor Were More Than
                  Mere Minor Grievances and Dissuaded Martinez, and Others, From
                  Engaging in Further Protected Activity.

        The various actions taken by Martinez’s supervisor in this case were “‘harmful to the

point that [they] could well dissuade a reasonable worker from making or supporting a charge of

discrimination.’” 46 In this particular case, Martinez’s supervisor did successfully impede

Martinez from performing further work in his report on salaries and also dissuaded another

Committee member from performing certain work in the Equity Committee, and, ended all

meetings of the Equity Committee per se.47 While individual comments or actions taken by




45
   Id. (“The circumstances surrounding Strong’s termination were very different and are
considerably less compelling legally: Strong was not harassed at all about her gender
discrimination complaint; Strong had worked for UHS for two years, not nine; Strong’s
disciplinary record was not completely clean prior to her complaint; and Strong’s poor
performance and improper conduct were not unsubstantiated when she was fired.”).
46
   Porter v. Houma Terrebonne Hous. Auth. Bd. of Comm’rs, 810 F.3d 940, 945-46 (5th Cir.
2015) (citing Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 57-69 (2006)).
47
   See ECF 4-1, 142 (“Jackie [Jones] has contacted me with objections about the survey, and I
feel that I am stuck in an untenable position, forced to mediate between her and the
committee.”).

                                              [ 12 ]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 13 of 16




Martinez’s supervisor may appear inconsequential or minor for purposes of Title VII retaliation,

the cumulative effect was materially adverse and gives rise to a plausible retaliation claim.48

       Alleged violations of sexual misconduct and discrimination, and investigations involving

such allegations, can and did cause actionable harm in Martinez’s case.49 For Martinez, the false

complaints filed by his supervisor resulted in months-long formal and informal investigations by

OIE that began long before Martinez was given notice or an opportunity to respond. Throughout

that time, Martinez was the subject of malicious rumors that spread throughout UT’s History

Department and beyond, alleging an inappropriate relationship with a graduate student that never

took place among other baseless, unfounded claims. The fact that the investigations against

Martinez did not result in termination of his employment is not dispositive here. As another

district court previously acknowledged “an investigation can, under certain circumstances,

constitute an adverse employment action.” 50 Martinez’s case involves such investigations

because they were filed and pursued by his supervisor with the intent to dissuade or disrupt

Martinez’s work in achieving equity for employees in UT’s History Department.51



48
   See Porter v. Houma Terrebonne Hous. Auth. Bd of Comm’rs, 810 F.3d 940, 947 (5th Cir.
2015) (citing Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 63-64, 67 (2006))
(“Burlington Northern requires us to consider the context of the alleged adverse employment
actions, and emphasized that there are all manner of ways employers may retaliate against
employees, some even unrelated to the employment.”).
49
   See, e.g., Doe v. Univ. of Tex. at Austin et al, ECF Docket No. 31, No. 18-cv-85-RP, at *3
(W.D. Tex. Aug. 30, 2018) (“[B]eing investigated for violation of a university’s sexual
misconduct policy, which carries the threat of expulsion [or termination], constitutes a legally
cognizable injury.”).
50
   Tingle v. Hebert, 305 F. Supp. 3d 678, 691 (M.D. La. 2018) (internal citations omitted). See
also Lee v. City of Syracuse, 603 F. Supp. 2d 417, 436 (N.D.N.Y. 2009) (“Because being
investigated by one’s employer could likely deter a victim from complaining about
discrimination, this qualifies as an adverse action.”).
51
   See Tingle v. Hebert, 305 F. Supp. 3d 678, 690 (M.D. La. 2018) (citing Williams v. Guilford
Technical Community College Board of Trustees, 117 F. Supp. 3d 708 (M.D.N.C. 2015))
(“[P]articularly harsh investigations that involve ‘heightened scrutiny’ can constitute an adverse
employment action.”).

                                               [ 13 ]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 14 of 16




       In his First Amended Complaint, Martinez details the harms he experienced as a result of

his supervisor’s retaliatory acts. Jones’s discrimination complaints were designed to malign his

professional reputation, resulting in an undetermined number of persons being contacted by OIE

to discuss the allegations and leading to the further spread of gossip throughout the Department

and university at large. Such gossip was allowed to fester and percolate for months given the

extensive delays in OIE concluding their investigations. Regardless of those delays, any

witnesses questioned would not have been entitled to nor received copies of the “Private and

Confidential” reports ultimately exonerating Martinez. Following the conclusion of those

investigations, Martinez was nominated for a service award only to learn that his nomination

resulted in emails and calls to the Vice Provost of Diversity that accused Martinez of “awful”

conduct for which OIE had already exonerated him. Those same accusations were later discussed

after Martinez applied to serve as Department Chair.

       The retaliatory acts taken by Martinez’s supervisor represent far more than “[p]etty

slights or minor annoyances that often take place at work and that all employees experience.”52

Indeed, Martinez himself had never experienced such circumstances as a UT employee prior to

issuing his draft report on salaries in his new role as Chair of the Equity Committee. Other UT

employees’ subjective perceptions of the adversity faced by Martinez further evince that

Martinez suffered a materially adverse harm in this case.53 Partially in response to Martinez’s



52
   Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).
53
   See, e.g., ECF 4-1, 111 (“Defensive statements and injured sensibilities against the
committee’s preliminary report, however, were unfortunate. . . . But it is unfortunate that one or a
few voices can unwittingly diminish the importance of demonstrable cases of inequity in our
department.”); ECF 4-1 132 (“[R]emove yourself from the center of all the unnecessary attacks
(I was expecting disagreements but not at this sustained level of anger)[.] . . . [Y]ou cannot drive
change if established and privileged vested interests are not ready for it.”); ECF 4-1, 142 (“Jackie
[Jones] has contacted me with objections about the survey, and I feel that I am stuck in an
untenable position, forced to mediate between her and the committee.”); ECF 4-1, 150-151

                                               [ 14 ]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 15 of 16




work on the draft report on salaries, Jones held a meeting with Martinez and warned him that

unspecified other faculty members were considering filing reports to Human Resources.54 That

warning later surfaced in the form of Jones’s own two discrimination complaints to OIE, which

then resulted in months-long investigations. All of the circumstances surrounding these events

support the plausibility of Martinez’s retaliation claim in this case.55 This Court should therefore

deny UT’s Motion to Dismiss Martinez’s First Amended Complaint.

                                CONCLUSION AND PRAYER

       For the reasons stated in this Response, as well as those provided in Plaintiff’s prior

pleadings before this Court, Plaintiff respectfully prays this Court deny Defendant’s Motion to

Dismiss and for such other and further relief to which he may be justly entitled.

                                              Respectfully submitted,

                                              DAVID K. SERGI AND ASSOCIATES, P.C.
                                              329 S. Guadalupe St.
                                              San Marcos, TX 78666
                                              Tel. (512) 392-5010
                                              Fax. (512) 392-5042

                                              /s/ Katherine Frank
                                              KATHERINE FRANK
                                              Texas Bar No. 24105630
                                              Email: katie@sergilaw.com
                                              COUNSEL FOR PLAINTIFF



(“Alberto had never been chair of anything until last April. Alberto temporarily became the chair
of the equity committee. He directed reforms on equity merit pay and the climate survey and
gathered data. Suddenly, the equity committee was dissolved into subcommittees and power
devolved to the same pool of people . . . who have been running things in the department. . . .
How do we make sure that those of us who want to occupy positions of leadership in the
department . . . won’t be, again, left out?”).
54
   ECF 4, ¶ 59.
55
   See Tingle v. Hebert, 305 F. Supp. 3d 678, 689 (M.D. La. 2018) (finding that an adverse
employment action can be found where the “particular investigations involve instances where the
Defendants specifically and unfairly targeted the Plaintiff in what amounted to sham
investigations.”).

                                               [ 15 ]
         Case 1:20-cv-01175-LY Document 16 Filed 02/25/21 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I certify that on February 25, 2021 a true and correct copy of the Plaintiff’s Response to
Defendant’s Motion to Dismiss was served on Todd Dickerson, counsel for Defendant,
electronically through the electronic filing manager.


                                             /s/ Katherine Frank
                                             Katherine Frank




                                              [ 16 ]
